GILLEN, J.
concurs:
1 concur in the conclusion that a new trial should be ordered in the instant case.
There was a warranty in writing that the purchaser was getting a 1948 Dodge motor vehicle; actually he received a 1947 Dodge motor vehicle. Whether or not the seller realized he was turning over a 1947 Dodge motor vehicle is unimportant as he was representing that the motor vehicle he was turning over to the purchaser was a 1948 Dodge motor vehicle.
It would seem that the trial judge should have judicially noticed that from the standpoint of trade-in value alone there is a difference between a 1947 and a 1948 type or model of a given make of motor vehicle and that therefore the plaintiff in the instant case sustained some damage. Stringfellow v. Botterill Auto Co., 63 Utah 56.